Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 28th, 2022 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20020059070) in view of Holmes (US 20180094939), McClanahan (US 20080297341), and Bermel (US 6674357).
Regarding claim 1:  
Watanabe teaches:
A tour management platform. Paragraph 0086 mentions “This system is a tour assistance service system comprising: a service center 101 for rendering services of itinerary creating, tour assistance, and so on; an itinerary creating terminal 102 for entering an instruction regarding itinerary creating by a user, or obtaining a corresponding response; and a tour assistance terminal 103 for receiving tour assistance 
One or more memories. Paragraph 0025 mentions “The language analyzer 2, the state variable holding device 3 and the central control unit 4 constitute an information processor composed of a CPU, a ROM, a RAM and others, and may constitute an integrated computer.”
One or more processors, coupled to the one or more memories. Paragraph 0025 mentions “The language analyzer 2, the state variable holding device 3 and the central control unit 4 constitute an information processor composed of a CPU, a ROM, a RAM and others, and may constitute an integrated computer.”
Provide based on user input, a first instruction to present, to the user, information associated with a tour service, via at least one of: one or more devices associated with the facility, or one or more devices associated with the vehicle, wherein the information associated with the tour service comprises: information identifying an agenda for presenting, to the user, a first plurality of content exhibits associated with the tour service. Paragraph 0021 mentions “…a response sentence output device 5 for outputting a response sentence from the system to a user; and a display device 6 for presenting to a user the content of the itinerary under creation and the system internal state, held in the state variable holding device 3, in a direct or processed form.” See Watanabe Fig. 8 Continued, section D. Watanabe paragraph 0077 mentions “In this case, it is assumed that an instruction by the user is entered in a text box A of the left upper side by a keyboard as the input device 1. In a part B above the box A, a response sentence from the system is displayed in a text form. In the left lower part C, the process of interaction between the user and the system is shown. In the right upper part D, a current itinerary creating 
Detect an event associated with the tour service. Paragraph 0026 mentions “If an instruction sentence is supplied by voice (i.e. detect an event associated with the tour service from the input device 1, the language analyzer 2 first subjects the instruction sentence to voice analysis processing, performs a series of natural language analysis processing including morphological analysis, syntactic analysis, semantic analysis, and so on, and then converts the instruction content of the user into a speech frame by referring to the meaning of the analyzed instruction sentence.”
Generate, based on detecting the event, a revised agenda for presenting, to the user, a second plurality of content exhibits associated with the tour service. Watanabe paragraph 0091 mentions “In this case, the service center 101 receives an instruction sentence entered by the operator from the itinerary creating terminal 102, and converts the received instruction sentence into a speech frame. The central control unit 4 creates an itinerary based on the speech frame… Then, the central control unit 4 re-creates an itinerary by specifying a currently targeted node, and focusing only on a node, a link and a schedule related to the stored and currently targeted node, and transmits the created 
Wherein the revised agenda is generated based on a plurality of priority scores, and wherein each priority score, of the plurality of priority scores, is associated with a respective content exhibit of the second plurality of content exhibits. Watanabe paragraph 0032 mentions “The itinerary in this case is basically a series of visiting spots (i.e. content exhibits) along a time axis, for example, one stored in the form of FIG. 3. Each visiting spot is represented by structured data called "NODE", and the name, position (i.e. priority score), arrival and departure time, and so on, of the visiting spot are held. One day itinerary is represented by data called "SCHEDULE". The schedule is an indefinite length list of a node, and the visiting order of spots is represented by the arraying order of nodes in the list.” Watanabe paragraph 0029 mentions “For an instruction sentence "VISIT TO SENGAKUJI TEMPLE AFTER SHINAGAWA AQUARIUM" or the like, "SPECIFICATION OF VISITING ORDER" is set as an instruction class, and three values, i.e., "SENGAKUJI TEMPLE" as a target spot of order specification, "SHINAGAWA AQUARIUM" as a reference position, and "NEXT (SUBSEQUENT)" indicating a specification order before/after the reference position, are set as instruction prescribed values, thus constituting a speech frame.”
Provide, based on the revised agenda, a second instruction to present, to the user, via at least one of: the one or more devices associated with the facility, or the one or more devices associated with the vehicle. Watanabe paragraph 0068 mentions “The response sentence outputted in this case (i.e. a second instruction to present to the user, a response sentence) is changed like those shown in FIG. 7 depending on the creating situation of an based on the revised agenda). For example, if the user has not specified the number of all the days for a tour yet, the setting of the number of tour days is prompted by "HOW MANY TOUR DAYS?". If there is a visiting spot where departure/arrival time has not been decided yet on the target day though the number of tour days has been specified, then the specification of visiting time is prompted by "WHAT TIME (DEPARTURE/ARRIVAL) FROM/AT***?".”
Watanabe does not teach:
A tour service of a facility.
Provide a second instruction to present, to the user, a content exhibit of a plurality of content exhibits
Holmes teaches:
A tour service of a facility. Holmes paragraph 0020 mentions “Examples of location-based media content include television programs, radio programs, podcasts, audio tours (e.g., guided tours of cities, buildings, parks, or campuses (i.e. a tour service of a facility)), lessons, advertisements, games (e.g., augmented reality video games), etc.
Provide a second instruction to present, to the user, a content exhibit of a plurality of content exhibits. Holmes paragraph 0020 mentions “Introduced here is a network-accessible platform that enables end users to experience location-based media content. More specifically, various embodiments pertain to software programs that are supported by the network-accessible platform, which may generate the interfaces (also referred to as “graphical user interfaces” or “GUIs”) through which end users consume the location-based media content. Examples of location-based media content include television programs, radio programs, podcasts, audio tours (e.g., guided tours of cities, buildings, parks, or campuses), lessons, advertisements, games (e.g., augmented reality video 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
While Watanabe discloses providing a first instruction to present based on user input from a sensor (e.g. keyboard or microphone), Watanabe in view of Holmes does not teach  the input being sensor data that the user has boarded the vehicle including
Determine, based on one or more sensors associated with a vehicle, that a user has boarded the vehicle. 
Provide, based on determining that the user has boarded the vehicle, a first instruction to present.
McClanahan teaches:
Determine, based on one or more sensors associated with a vehicle, that a user has boarded the vehicle. McClanahan paragraph 0013 mentions “The transceivers (i.e. sensors) are secured to the bus (i.e. a vehicle) near passenger entrance and exit doors so as to detect and identify passengers (i.e. users)
Provide, based on determining that the user has boarded the vehicle, a first instruction to present. McClanahan paragraph 0021 mentions “…and wherein display stations are located at said reception desks to identify passengers by name as they approach as an aid to ship staff in greeting passengers by name…” McClanahan paragraph 0033 mentions “The display station is adapted to display (i.e. provide an instruction to present) a variety of real-time reports including a roster of passengers currently detected as on board (i.e. determining that the user has boarded the vehicle) and in certain embodiments display the passenger last location and time of detection. Other real-time displays include display of passenger names approaching or passing by one or more selected transceiver, particularly when the display station is in use as a passenger name identification system at a conveyance boarding location.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of McClanahan. Determining that passengers have boarded can aid in maintaining their safety while onboard. McClanahan paragraph 0004 mentions “For a ship operator and crew, it is supremely important to know that your passengers are all onboard for complying with safety, security requirements as well as reducing the impact of a disaster. Emergency services are greatly aided by accurate details about who is aboard if incidents occur.”
Watanabe does not teach:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.
Bermel teaches:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.  Bermel Col. 1, lines 50-53 mentions “signs may be placed to advise persons of changes that may affect certain persons using the transit system, such as advising of a closed station, a canceled or changed schedule, and the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of changing signage around a transit station based on a revised agenda as taught in Bermel with the tour management platform of Watanabe with the motivation to “to advise persons of changes that may affect certain persons using the transit system” (Bermel, Col. 1, lines 50-53).
6.	Regarding claim 2:
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 1 (shown above).
Watanabe also teaches:
Wherein the event associated with the tour service comprises at least one of: a delay in travel of the vehicle to the building included in the facility, a weather event within a threshold distance of the facility, or a user input that is received based on the information, associated with the tour service, presented to the user. Paragraph 0026 mentions “If an instruction sentence is supplied by voice from the input device 1, the language analyzer 2 first subjects the instruction sentence to voice analysis processing, performs a series of natural language analysis processing including morphological analysis, syntactic analysis, semantic analysis, and so on, and then converts the instruction content of the user into a speech frame by referring to the meaning of the analyzed instruction sentence.”
7.	Regarding claim 3:
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 2 (shown above).
Watanabe also teaches:
Wherein the user input comprises at least one of: an instruction to add a particular content exhibit to the tour service, an instruction to remove a particular content exhibit from the tour service, an instruction to reduce a time duration of the tour service, or an instruction to increase the time duration of the tour service. Watanabe paragraph 0027 mentions “As shown in FIG. 2, the embodiment permits the entry of roughly eight-divided instruction classes, i.e., setting of the number of tour days, target day movement, specification of a search condition, search interruption, specification of visiting order, deletion of the existing visiting spot specification of visiting time, and permission verification.” Watanabe paragraph 0049 mentions “In the case of an instruction sentence, "WISHING TO VISIT ZOO IN YOKOHAMA CITY", the part of "ZOO IN YOKOHAMA CITY" is understood to constitute a search condition frame of "(SEARCH CONDITION CLASS=SPOT ADDRESS SPECIFICATION, SPECIFIED ADDRESS=YOKOHAMA CITY), and (SEARCH CONDITION CLASS=SPOT ATTRIBUTE SPECIFICATION, SPECIFIED ATTRIBUTE=ZOO)".” Watanabe paragraph 0079 mentions “Generally, the instruction of deletion must be uttered, e.g., "CANCEL VISIT TO HONJO BRANCH OF DOUGHNUT SHOP" by clarifying a spot to be deleted in the instruction sentence. However, when the target node is deleted, reference to the target spot can be omitted.”
8.	Regarding claim 4:
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 1 (shown above).
Watanabe teaches a second plurality of content exhibits
Watanabe does not, but Holmes teaches at least one of: an audio content exhibit, a two-dimensional video content exhibit, a three-dimensional video content exhibit, a four-dimensional video content exhibit, an augmented reality video content exhibit, a virtual reality video content exhibit. Holmes paragraph 0020 mentions “Introduced here is a network-accessible platform that enables end users to experience location-based media content. More specifically, various embodiments pertain to software programs that are supported by the network-accessible platform, which may generate the interfaces (also referred to as “graphical user interfaces” or “GUIs”) through which end users consume the location-based media content. Examples of location-based media content include television programs, radio programs, podcasts, audio tours (e.g., guided tours of cities, buildings, parks, or campuses), lessons, advertisements, games (e.g., augmented reality video games), etc.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
9.	Regarding claim 5:
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 1 (shown above).
Watanabe also teaches:
Wherein the agenda for the first plurality of content exhibits comprises: information specifying a first order. Watanabe paragraph 0021 mentions “…a response sentence output device 5 for outputting a response sentence from the system to a user; and a display device 6 for presenting to a user the content of the itinerary (i.e. information specifying a first order) under creation and the system internal state, held in the state variable holding device 3, in a direct or processed form.” See Watanabe Fig. 8 Continued, section D.
Wherein the revised agenda for the second plurality of content exhibits comprises: information specifying a second order, wherein the first order and the second order are different orders. Watanabe paragraph 0091 mentions “In this case, the service center 101 receives an instruction sentence entered by the operator from the itinerary creating terminal 102, and converts the received instruction sentence into a speech frame. The central control unit 4 creates an itinerary based on the speech frame… Then, the central control unit 4 re-creates an itinerary by specifying a currently targeted node, and focusing only on a node, a link and a schedule related to the stored and currently targeted node, and transmits the created itinerary to the itinerary creating terminal 102 (operator-side terminal). Thus, without any need to remake all the schedules, by making changes/additions to the already-created itinerary, the service center can transmit the itinerary again to the operator-side terminal, contributing to the enhancement of convenience at the operator-side terminal.”
Watanabe does not, but Holmes teaches presenting content exhibits (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, McClanahan, and Bermel, as applied above to claim 1 and in further view of Bates (US 20200194004).
11.	Regarding claim 6:  
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 1 (shown above).
Watanabe teaches:
Wherein the one or more processors, when providing the second instruction to present via at least one of the one or more devices associated with the facility or the one or more devices associated with the vehicle, are to: present via the one or more devices associated with the vehicle. Then, the central control unit 4 re-creates an itinerary by specifying a currently targeted node, and focusing only on a node, a link and a schedule related to the stored and currently targeted node, and transmits the created itinerary to the itinerary creating terminal 102 (operator-side terminal).  
Watanabe does not teach:
Present the content exhibit, of the second plurality of content exhibits.
A building included in a facility.
Holmes teaches:
Present the content exhibit, of the second plurality of content exhibits (shown above).
A building included in a facility. See above Holmes mentions “campuses.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the 
Watanabe in view of Holmes does not teach:
Wherein the one or more processors are further to: determine that the user has arrived at a building.
Determine a point in the content exhibit at which the user exited the vehicle.
Provide, based on determining that the user has arrived at the building, a third instruction to present, to the user, the content exhibit via one or more other output devices associated with the building, wherein the presentation of the content exhibit, via the one or more other output devices associated with the building, is to be initiated at the point in the content exhibit at which the user exited the vehicle.
Bates teaches:
Wherein the one or more processors are further to: determine that the user has arrived at a building. See Bates paragraph 0033.
Determine a point in the content exhibit at which the user exited the vehicle. Bates paragraph 0033 mentions “Similarly, when the user exits the cab or rideshare car, the second playback device pauses playback, and when the user arrives at his or office, at third playback device at the office resumes playback at the point where the second playback device in the cab or rideshare paused playback.”
Provide, based on determining that the user has arrived at the building, a third instruction to present, to the user, the content exhibit via one or more other output devices associated with the building, wherein the presentation of the content exhibit, via the one or more other output devices associated with the building, is to be initiated at the point in the content exhibit at which the user exited the vehicle. Bates paragraph 0033 mentions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Bates. Bates teaches a system for consuming content seamlessly between environments, one being a vehicle. Doing so would bring convenience to the user by resuming the content where the user left off and not making the user consume content they already consumed (as suggested by Bates paragraph 0021).
12.	Regarding claim 7
Watanabe in view of Holmes, McClanahan, and Bermel teaches all the limitations of claim 1 (shown above).
Watanabe also teaches:
Wherein the one or more processors are further to: provide, based on a revised agenda, a third instruction to present one or more content elements associated with the tour service. Watanabe paragraph 0091 mentions “In this case, the service center 101 receives an instruction sentence entered by the operator from the itinerary creating terminal 102, and converts the received instruction sentence into a speech frame. The central control unit 4 creates an itinerary based on the speech frame… Then, the central control unit 4 re-creates an itinerary by specifying a currently targeted node, and focusing only on a node, a link and a schedule related to the stored and currently targeted node, and transmits the created itinerary to the itinerary creating terminal 102 (operator-side terminal). Thus, without any need to remake all the schedules, by making 
Watanabe does not teach:
A building included in the facility.
Holmes teaches a building included in the facility (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
Watanabe in view of Holmes does not teach an instruction to present, to the user and at a building. 
Bates teaches an instruction to present, to the user and at a building (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Bates. Bates teaches a system for consuming content seamlessly between environments, one being a vehicle. Doing so would bring convenience to the user by allowing a continuous user experience between the vehicle and the building (as suggested by Bates paragraph 0021).
13.	Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, McClanahan, Bermel, and Olsher (US 20190005417) .
14.	Regarding claim 8:
Watanabe teaches: 
A non-transitory computer-readable medium storing instructions 
One or more processors of a tour management platform (shown above).
Provide a first instruction to present, to the user, information associated with a tour service of a facility, via one or more first devices associated with the vehicle, wherein the information associated with the tour service comprises: information identifying an agenda for presenting, to the user, a first plurality of content exhibits associated with the tour service.
Detect an event associated with the tour service (shown above).
Generate, based on detecting the event, a revised agenda for presenting, to the user, a second plurality of content exhibits associated with the tour service (shown above).
Wherein the revised agenda is generated based on a plurality of priority scores, and wherein each priority score, of the plurality of priority scores, is associated with a respective content exhibit of the second plurality of content exhibits (shown above).
Provide, based on the revised agenda, a third instruction to present, to the user and via one or more second devices associated with a building included in the facility, one or more content elements associated with the tour service (shown above).
Watanabe does not teach:
Provide an instruction to present, to the user, a content exhibit of a plurality of content exhibits.
Holmes teaches:
Provide an instruction to present, to the user, a content exhibit of a plurality of content exhibits (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the 
Watanabe in view of Holmes does not teach:
Identify, based on one or more sensors associated with a vehicle, a user that has boarded the vehicle.
Provide, based on identifying the user, an instruction to present.
McClanahan teaches:
Identify, based on one or more sensors associated with a vehicle, a user that has boarded the vehicle. McClanahan paragraph 0013 mentions “The transceivers (i.e. sensors) are secured to the bus (i.e. a vehicle) near passenger entrance and exit doors so as to detect and identify passengers (i.e. users) boarding and leaving the bus.”
Provide, based on identifying the user, an instruction to present. McClanahan paragraph 0021 mentions “…and wherein display stations are located at said reception desks to identify passengers by name (i.e. identifying the user) as they approach as an aid to ship staff in greeting passengers by name…” McClanahan paragraph 0033 mentions “The display station is adapted to display (i.e. provide an instruction to present) a variety of real-time reports including a roster of passengers currently detected as on board and in certain embodiments display the passenger last location and time of detection. Other real-time displays include display of passenger names approaching or passing by one or more selected transceiver, particularly when the display station is in use as a passenger name identification system at a conveyance boarding location.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of McClanahan. McClanahan teaches identifying passengers who board a vehicle. By 
Watanabe in view of Holmes and McClanahan does not teach wherein the first plurality of content exhibits associated with the tour service is selected based on the user.
Olsher teaches wherein the first plurality of content exhibits associated with the tour service is selected based on the user. Olsher paragraph 0023 mentions “The processor may generate the customized itinerary to display events (i.e. plurality of content exhibits associated with the tour service is selected) on the display unit in a particular order based on particular times of scheduled events, meal times, and user-preferred times to experience particular events based on the processed answers (i.e. based on the user). Olsher paragraph 0163 mentions “In one embodiment, this can be achieved using a reasoning substrate creation method (a question-based method works well), optionally asking further questions about interests, country origin, religion, and the other factors described herein, combining this with data from domain and other types of models, and then calculating a score for each potential restaurant, attraction, product, and so on. This embodiment can optionally be further enhanced by drawing on data including browsing/search history, advertisement click history, billing address, type of credit card used, and other data points providing information about the factors described herein.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes and McClanahan to 
Watanabe does not teach:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.
Bermel teaches:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.  Bermel Col. 1, lines 50-53 mentions “signs may be placed to advise persons of changes that may affect certain persons using the transit system, such as advising of a closed station, a canceled or changed schedule, and the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of changing signage around a transit station based on a revised agenda as taught in Bermel with the tour management platform of Watanabe with the motivation to “to advise persons of changes that may affect certain persons using the transit system” (Bermel, Col. 1, lines 50-53).
15.	Regarding claim 10:
Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe does not, but Olsher teaches wherein a priority score, of the plurality of priority scores, associated with the respective content exhibit, of the second plurality of content exhibits, is determined based on at least one of: a user input specifying a preference for the respective content exhibit, feedback received from the user based on the user viewing the respective content exhibit in another tour service, an analysis of emotions exhibited by the user as the user viewed the respective content exhibit in the other tour service, relevance of the respective content exhibit to an attribute associated with the user, feedback received from one or more other users that were presented the respective content exhibit, or an amount of time the one or more other users spent viewing the respective content exhibit. Olsher paragraph 0008 mentions “the device including a display unit to display a plurality of questions or statements directed to extracting information related to at least one user's personality, an input unit to allow the at least one user to input answers (i.e. user input) to the questions or statements, and a processor to execute the program to analyze the input answers and to generate a customized itinerary based on the processed answers.” Olsher paragraph 0009 mentions “The customized itinerary may include a plan to visit, on a predetermined date and time, at least one destination (i.e. content exhibit) determined by the program to correspond to the at least one user's personality (i.e. specifying a preference for the respective content exhibit).” Olsher paragraph 0163 mentions “In one embodiment, this can be achieved using a reasoning substrate creation method (a question-based method works well), optionally asking further questions about interests, country origin, religion, and the other factors described herein, combining this with data from domain and other types of models, and then calculating a score (i.e. priority score) for each potential restaurant, attraction, product, and so on (i.e. respective content exhibits). This embodiment can optionally be further enhanced by drawing on data including browsing/search history, advertisement click history, billing address, type of credit card used, and other data points providing information about the factors described herein.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes and McClanahan to incorporate the teachings of Olsher. Doing so would prevent user boredom or inconvenience as the exhibits are based on user-specific preferences. 

Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe also teaches:
Wherein the content exhibit is a first content exhibit (shown above).
Wherein the second plurality of content exhibits comprises: a third content exhibit that is not included in the first plurality of content exhibits. Watanabe paragraph 0082 mentions “Thus, it is not necessary to remake all the schedules, and it is possible to make changes/additions to the already-created itinerary, contributing to the enhancement of convenience.”
Wherein the first plurality of content exhibits comprises: a fourth content exhibit that is not included in the second plurality of content exhibits. Watanabe paragraph 0078 mentions “For example, when the instruction of existing visiting spot deletion such as "CANCEL VISITING" or "DELETE" in this state, the target node "NAKAZATO HOTEL XYZ" is deleted.”
17.	Regarding claim 12:
Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe also teaches:
Wherein the content exhibit is a first content exhibit (shown above).
Wherein the second plurality of content exhibits comprises: a second content exhibit having a reduced time duration in the tour service, or a third content exhibit having an increased time duration in the tour service. Watanabe paragraph 0041 mentions “However, though schedules of 3 days have been made at present, as shown in (3) and (i.e. content exhibits) can be added on to the next day (i.e. having an increased time duration in the tour service).
18.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, McClanahan, Bermel, Olsher, and Wang (US 20160117616).
Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe also teaches wherein the one or more instructions, that cause the one or more processors to generate the revised agenda for presenting the second plurality of content exhibits associated with the tour service, cause the one or more processors to: generate the revised agenda (shown above).
Watanabe does not teach:
Generate the revised agenda based on at least one of: an estimated time of arrival of the vehicle at the building included in the facility, a weather event within a threshold distance the facility, or an expected time duration of a transit of the vehicle from the building, included in the facility, to another building included in the facility.
Wang teaches generate the revised agenda based on at least one of: an estimated time of arrival of the vehicle at the building included in the facility, a weather event within a threshold distance the facility, or an expected time duration of a transit of the vehicle from the building, included in the facility, to another building included in the facility. Wang paragraph 0081 mentions “In some implementations, the obtained weather information includes weather predictions for particular weather events in proximity to connecting airport locations in the collection of candidate alternative flight itineraries (i.e. generate revised agenda) and corresponding flight times. For example, weather information that is obtained can include specific current and  within a threshold distance) that geographically includes a particular city and/or airport (i.e. facility).” Wang paragraph 0044 mentions “A user interface engine, for example, can provide one or more of the group of alternative flight itineraries for display on a user device. Other engines are possible, such as engines that are used to interface with external systems and engines that use various types of ways and/or inputs to determine alternative itineraries.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes, McClanahan and Olsher to incorporate the teachings of Wang. Doing so would prevent the user experience from being ruined due to adverse weather conditions.
19.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, McClanahan, Bermel, Olsher and Bates. 
20.	Regarding claim 13:
Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe also teaches: 
Wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide, based on the revised agenda, a fourth instruction to present (shown above).
A content exhibit of the second plurality of content exhibits (shown above).
Watanabe does not teach:
A building included in the facility.
Holmes teaches a building included in the facility (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
Watanabe in view of Holmes does not teach an instruction to present, to the user and at a building, a content exhibit. 
Bates teaches an instruction to present, to the user and at a building, a content exhibit (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Bates. Bates teaches a system for consuming content seamlessly between environments, one being a vehicle. Doing so would bring convenience to the user by allowing a continuous user experience between the vehicle and the building (as suggested by Bates, paragraph 0021).
21.	Regarding claim 14:
Watanabe in view of Holmes, McClanahan, Bermel, and Olsher teach all the limitations of claim 8 (shown above). 
Watanabe also teaches wherein the one or more content elements comprises: an electronic display of the revised agenda, or an electronic display of one or more directions, at the building, associated with the content exhibit (shown above).
22.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, Bermel, and Olsher.

Watanabe teaches: 
Determining, by a tour management platform and based on one or more sensors associated with a vehicle that a user has boarded the vehicle (shown above).
Providing, by the tour management platform and based on determining that the user has boarded the vehicle, a first instruction to present, to the user, information associated with a tour service, of a facility, via one or more first devices associated with the vehicle (shown above).
Wherein the information associated with the tour service comprises: information identifying an agenda for presenting, to the user, a first plurality of content exhibits associated with the tour service (shown above).
Detecting, by the tour management platform, an event associated with the tour service (shown above).
Generating, by the tour management platform and based on detecting the event, a revised agenda for presenting, to the user, a second plurality of content exhibits associated with the tour service (shown above).
Wherein the revised agenda is generated based on a plurality of priority scores, and wherein each priority score, of the plurality of priority scores, is associated with a respective content exhibit of the second plurality of content exhibits (shown above).
Watanabe does not teach:
Providing a third instruction to present, to the user and via one or more second devices associated with a building included in the facility, the content exhibit of the second plurality of content exhibits.
Holmes teaches:
Providing a third instruction to present, to the user and via one or more second devices associated with a building included in the facility, the content exhibit of the second plurality of content exhibits (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
Watanabe in view of Holmes does not teach wherein the first plurality of content exhibits associated with the tour service is selected based on an attribute associated with the user.
Olsher teaches wherein the first plurality of content exhibits associated with the tour service is selected based on an attribute associated with the user. Olsher paragraph 0023 mentions “The processor may generate the customized itinerary to display events (i.e. plurality of content exhibits associated with the tour service is selected) on the display unit in a particular order based on particular times of scheduled events, meal times, and user-preferred times to experience particular events based on the processed answers (i.e. based on an attribute of the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Olsher. Doing so would prevent user boredom or inconvenience as the exhibits are based on user-specific preferences. 
Watanabe does not teach:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.
Bermel teaches:  perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of:  revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility.  Bermel Col. 1, lines 50-53 mentions “signs may be placed to advise persons of changes that may affect certain persons using the transit system, such as advising of a closed station, a canceled or changed schedule, and the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of changing signage around a transit station based on a revised agenda as taught in Bermel with the tour management platform of Watanabe with the motivation to “to advise persons of changes that may affect certain persons using the transit system” (Bermel, Col. 1, lines 50-53).
24.	Regarding claim 16:
Watanabe in view of Holmes, Bermel, and Olsher teaches all the limitations of claim 15 (shown above).
Watanabe does not, but Olsher teaches wherein the second plurality of content exhibits comprises at least one of: an interactive augmented reality content exhibit, an interactive virtual reality content exhibit, a live presenter-led content exhibit, an interactive live content exhibit, or a web-based content exhibit. Olsher paragraph 0233 mentions “For example, types of goals/activities/adventures achievable in Hawaii may include volcano visits, luau attendance, and hula dancing lessons (i.e. live presenter-led content exhibit), while in contrast, types of goals/activities/adventures achievable in Venice, Italy may include winery visits, gondola rides, and architecture tours. In other words, the mobile application automatically scans a particular area to help advise the user on what types of activities there are within the area, and then matches the activities to the user's goals, personality, etc., based on the user's input. As such, the user may develop a customized itinerary (i.e. plurality of content exhibits) to maximize the user's enjoyment during travel.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Olsher. Olsher paragraph 0233 mentions “As such, the user may develop a customized itinerary to maximize the user's enjoyment during travel.”
25.	Regarding claim 17:
Watanabe in view of Holmes, Bermel, and Olsher teaches all the limitations of claim 15 (shown above).
Watanabe also teaches:
Wherein the event associated with the tour service comprises: a user input that is received based on the information, associated with the tour service, presented to the user. Watanabe paragraph 0082 mentions “Furthermore, if the immediate re-creating of an itinerary is not permitted, an instruction content from the operator (i.e. a user input) and a system state are temporarily saved in the state variable holding device 3, and a recovery condition for recovering the temporarily saved information is stored as one of the system 
Wherein the user input comprises at least one of: a fourth instruction to reduce a time duration of the content exhibit in the tour service, a fifth instruction to increase the time duration of the content exhibit in the tour service, or a sixth instruction to reorder the first plurality of content exhibits in the tour service. Watanabe paragraph 0027 mentions “As shown in FIG. 2, the embodiment permits the entry of roughly eight-divided instruction classes, i.e., setting of the number of tour days, target day movement, specification of a search condition, search interruption, specification of visiting order (i.e. instruction to reorder the first plurality of content exhibits in the tour service), deletion of the existing visiting spot specification of visiting time, and permission verification.”
26.	Regarding claim 18:
Watanabe in view of Holmes, Bermel, and Olsher teaches all the limitations of claim 15 (shown above).
Watanabe does not, but Olsher teaches wherein a priority score, of the plurality of priority scores, associated with the respective content exhibit, of the second plurality of content exhibits, is determined based on at least one of: a first quantity of other users, associated with the attribute that is associated with the user, that expressed an interest in viewing the respective content exhibit, or a second quantity of other users, associated with the attribute that is associated with the user, that have viewed the respective content exhibit. Olsher paragraph 0159 mentions “This general product recommending capability can be used also on in-store/online purchasing patterns to infer various goals, attributes of purchasers (i.e. a first quantity of other users with attribute), to look at what product does/is for actually infer deeper meaning/purpose/psychological attributes. For example, if a customer buys a rake, mulch, and a shovel, the system can infer they (i.e. a first quantity of other users, associated with the attribute that is associated with the user).” Olsher paragraph 0163 mentions “In one embodiment, this can be achieved using a reasoning substrate creation method (a question-based method works well), optionally asking further questions about interests, country origin, religion, and the other factors described herein, combining this with data from domain and other types of models, and then calculating a score (i.e. priority score) for each potential restaurant, attraction, product, and so on.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes to incorporate the teachings of Olsher. Olsher paragraph 0233 mentions “As such, the user may develop a customized itinerary to maximize the user's enjoyment during travel.”
27.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Holmes, Bermel, Olsher, Bates and Kidron (US 20140223099).
Watanabe in view of Holmes, Bermel, and Olsher teaches all the limitations of claim 15 (shown above).
Watanabe also teaches:
The agenda for presenting the first plurality of content exhibits (shown above).
Information  to the user via the one or more first devices associated with the vehicle (shown above).
The revised agenda for presenting the second plurality of content exhibits 
Watanabe does not teach:
A building included in the facility.
Holmes teaches a building included in the facility (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit and help individuals to find location-specific information from a computing device, as suggested by Holmes, paragraph 0004). 
Watanabe in view of Holmes and Olsher does not teach:
One or more second devices associated with a building.
Bates teaches one or more second devices associated with a building (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes and Olsher to incorporate the teachings of Bates. Bates teaches a system for consuming content seamlessly between environments, one being a vehicle. Doing so would bring convenience to the user by resuming the content where the user left off and not making the user consume content they already consumed (as suggested by Bates, paragraph 0021).
Watanabe in view of Holmes, Olsher, and Bates does not teach information specifying that another content exhibit is to be presented to the user via one or more devices.
Kidron teaches information specifying that another content exhibit is to be presented to the user via one or more devices. Kidron paragraph 0159 mentions “The interface 2065 (i.e. device) includes a navigation bar 2065a, with a back button 2065b to go to the last selected item and a playlist icon 2065c which when selected causes the interface shown in FIG. 20l to be displayed. (i.e. information specifying that another content exhibit is to be presented to the user).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Holmes, Olsher and Bates to incorporate the teachings of Kidron. Kidron teaches playlists, which present information regarding content which is to be presented to a user. Incorporating the teachings of Kidron would enhance user comfort as they would be able to expect and anticipate what content will be presented next. 
28.	Regarding claim 20:
Watanabe in view of Holmes, Bermel, and Olsher teaches all the limitations of claim 15 (shown above).
Watanabe teaches providing, based on the revised agenda, a fourth instruction to present, to the user and via one or more third devices, one or more content elements associated with the tour service (shown above).
Watanabe does not teach devices associated with the facility.
Holmes teaches devices associated with the facility (shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Holmes. Doing so would create a more continuous user experience by having content presented while the user is in transit (as suggested by Bates, paragraph 0021). 
Response to Arguments
29.	Applicant’s arguments with respect to the prior art rejections have been fully considered but they are not persuasive. 
30.	On page 14, paragraph 4 of Applicant’s Remarks, Applicant argues that: 



As discussed more fully above, such features are taught by Bermel.
31.	On page 15, paragraph 4 of Applicant’s Remarks, Applicant argues that:
WATANABE, HOMES, MCCLANAHAN, and OLSHER, whether taken alone or in any reasonable combination, do not disclose or suggest one or more processors to "perform, based on the revised agenda, one or more actions, where the one or more actions include at least one of: revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility," as recited in claim 1

As discussed more fully above, such features are taught by Bermel.
32.	On page 16, paragraph 4 of Applicant’s Remarks, Applicant argues that:
WATANABE, HOMES, and OLSER, whether taken alone or in any reasonable combination, do not disclose or suggest "performing, by the tour management platform and based on the revised agenda, one or more actions, where the one or more actions include at least one of: revising an autonomous travel schedule associated with the vehicle, changing signage around a building included in the facility, or locking and/or unlocking one or more buildings included in the facility," as recited in claim 15

As discussed more fully above, such features are taught by Bermel.
Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mokhnatkina (U.S. Patent Application Publication No. 20170343365) teaches that when a user is late and behind the schedule situation, or the user is ahead of time, the system recalculates new expected arrival times to the places/activities and destination, a new route is recalculated, and the itinerary schedule is recalculated.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628